Citation Nr: 1816712	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from October 18, 2010 to May 25, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 26, 2017 for the establishment of basic eligibility for Dependents' Education Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from December 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and issued a 50 percent disability rating effective October 18, 2010.  In a subsequent June 2017 rating decision, the RO increased the Veteran's rating to 100 percent and granted basic eligibility to DEA benefits effective May 26, 2017.  The 100 percent rating represents a grant of the benefit sought on appeal.  However, the issue of entitlement to an increased rating prior to the effective date of the 100 percent rating remains on appeal.

In multiple statements in support of her claim, the Veteran has asserted that her PTSD symptoms prevent her from working.  A claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.


FINDINGS OF FACT

1.  The competent and credible evidence shows that from October 18, 2010 to May 25, 2017, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The competent and credible evidence shows that the Veteran's service-connected disability rendered her unable to secure or follow a substantially gainful occupation as of October 18, 2010.

3.  Entitlement to DEA benefits arose on October 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD are met prior to May 26, 2017.  38 U.S.C. §§ 1155,  5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU are met effective October 18, 2010.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (a) (2017).

4.  The criteria for entitlement to an effective date earlier than May 26, 2017 for the grant of eligibility of DEA are met.  See 38 U.S.C. Chapter 35.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Entitlement to a Higher Initial Rating for PTSD

In this case, the Veteran asserts that she is entitled to an initial disability rating in excess of 50 percent prior to May 26, 2017 for the assignment of a 100 percent disability rating for her service-connected PTSD.  By way of background, in a January 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent rating effective October 18, 2010, the date of her claim.  The Veteran timely appealed for a higher initial rating.  Later, in a June 2017 rating decision, the RO increased the Veteran's rating to 100 percent, effective May 26, 2017, the date of her most recent VA examination, which showed that an increased disability rating was warranted.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313; Kahana v. Shinseki, 24 Vet. App. 428   (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Veteran's PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under this rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because the Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of her PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Instead, the Board must look to the frequency, severity, and duration of the impairment.  Id.   

In evaluating the evidence in this case, the Board has noted that a number of different clinicians have assigned the Veteran various Global Assessment of Functioning (GAF) scores. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

Ultimately, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  Rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in June 2017.  

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of dissociative disorder, anxiety disorder, and major depressive disorder, which are not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected anxiety disorder and depressive disorder.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to her service-connected PTSD.
The evidence of record includes VA and private medical examinations and treatment notes, as well as lay testimony from family members.

VA mental health treatment notes from October 2010 show the Veteran engaged in weekly treatment for PTSD symptoms.  The Veteran exhibited irritability and frustration, as well as signs of active dissociation concerning past traumas.  She reported feelings of anxiety and depression.  The Veteran also reported showing emotional distress by becoming physically ill with gastrointestinal complaints and headaches.  She exhibited no suicidal or homicidal tendencies.
In a November 2010 statement in support of claim for service connection for PTSD secondary to military sexual trauma (MST), the Veteran described the circumstances of her in-service MST and reported that she still had nightmares about the experience and frequently woke up in cold sweats, resulting in exhaustion.  She also reported resultant memory problems and noted that she cries a lot "inside."

The Veteran was afforded a VA examination concerning PTSD in November 2011.  The examiner noted that over the preceding year, the Veteran received psychotherapy for her mental condition as often as three times per week, and that she has also been prescribed several medications.  The examiner also noted that the Veteran had not been hospitalized or made any emergency room visits for her PTSD.  Regarding the Veteran's employment history, the examiner noted that the Veteran had worked a number of jobs ranging from managing restaurants, to administration for a trucking company, to housekeeping and newspaper delivery.  Each job lasted one to three years and the Veteran reported good relationships with her co-workers.  However, the Veteran had resigned from a position after a temper outburst.  At the time of the examination, the Veteran had not worked since 2008.  The Veteran attributed her unemployment to the effects of her mental condition on her moods, inability to handle stress, and social problems due to her past physical and sexual assaults.  She reported an inability to maintain a professional attitude and deal with strangers.  She also reported sudden temper outbursts and inability to tolerate physical proximity to other people.

The Veteran's mental status evaluation revealed normal orientation, appropriate appearance, hygiene, and behavior, but poor eye contact.  Communication and speech were within normal limits, but she exhibited impaired attention and focus.  The Veteran reported losing track of time and getting lost in her thoughts and memories, which interfere with attention and focus.  The examiner noted mood swings, anxiety, and depressed mood, which ranged from "pissed off" and sometimes to feeling frightened.  The Veteran reported being extremely mistrusting and that she experienced episodic panic attacks.  She exhibited hypervigilance and signs of suspiciousness.  She reported that does not like people to get close to her; she only goes out with known family members; and she has few activities other than school and visiting a few senior citizens she knows.  The examiner noted no reports of delusions, hallucinations, or obsessive-compulsive behavior.  The examiner noted appropriate thought processes, no confusion or slowness of thought, and normal abstract thinking.  The Veteran exhibited mild memory impairment.  She did not report suicidal or homicidal ideations.

Overall, the examiner determined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, with symptoms including depressed mood, disturbance of motivation and mood, anxiety, suspiciousness, regular panic attacks, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, and intermitted inability to perform activities of daily living.  The examiner assigned a GAF score of 50.

In a November 2011 Social Security Administration Disability Determination explanation, the Veteran's mental limitations were found to be "so severe as to preclude all types of competitive work activity."  The Veteran's condition was found to have moderate restriction of activities of daily living, moderate difficulties in maintaining concentration, persistence, or pace, and marked difficulties in maintaining social functioning.  The Veteran's anxiety and depression were found to be severe enough to inhibit her ability to maintain regular work attendance or complete a normal workweek without interruption.

VA mental health treatment records from 2010 through 2017 have been associated with the Veteran's claims file and chronical a decline in the Veteran's mental health, despite ongoing treatment and medication.  Throughout the period, the Veteran regularly reported re-experiencing her past traumas, including her MST.  In December 2010, the Veteran reported self-harm, ongoing nightmares, and being flooded with memories of past traumas.  In April 2011, the Veteran reported re-experiencing her past MST and stated that she was unable to trust men and avoided being around them.  In August 2012, the Veteran reported auditory hallucinations and physical manifestations of stress.  In January 2013, the Veteran reported experiencing "blackouts" as a PTSD symptom.  In September 2016, the Veteran reported a history of sleep disturbances, intrusive thoughts triggered by particular sounds, emotional numbness, fear of men, depression, heightened startle reflex, and poor concentration and motivation.  The Veteran was regularly assigned a GAF score of 50.  The Veteran did not report persistent delusions or hallucinations, did not exhibit poor hygiene or grossly inappropriate behavior, and repeatedly denied suicidal or homicidal ideations.  Treatment notes indicate that for much of the period, the Veteran was enrolled in college courses.  However, later treatment notes suggest the Veteran left school after encountering a man whom she thought might have been the perpetrator of her in-service MST.  Treatment records also show that the Veteran served as a caregiver, albeit unpaid, for an elderly person.

In a July 2017 letter, the Veteran's daughter, L.P., described watching her mother struggle with symptoms of PTSD for many years, and noted that her condition seemed to have worsened over the past decade.  She reported that the Veteran is easily overwhelmed by errands, as she struggles to be around people and is anxious while driving.  L.P. noted that the Veteran has become increasingly forgetful and distracted, and that her thought process is "off," as demonstrated by her difficulty in getting thoughts into sentences.  L.P. also wrote that the Veteran has become increasingly isolated, interacting only with select family members and VA mental health practitioners. 

The Veteran's sister, D.T., submitted a letter in July 2017 in which she described how the Veteran's ability to cope with stress and negativity has worsened in recent years.  D.T. described the Veteran's crying spells, during which the Veteran can be inconsolable and increasingly isolated.  D.T. reported that the Veteran is forgetful, and that she experiences "episodes" during which she doesn't remember doing anything at all, like scheduling appointments.  D.T. also noted that she has to remind the Veteran to shower and put on clean clothes, and that she has to remind her to eat because she doesn't have the desire to eat.  D.T. described other ways in which she has to assist the Veteran with activities of daily living.

In September 2017, the Veteran was examined by private psychologist H.H.  Dr. H.H. found that the Veteran's PTSD symptoms caused occupational and social impairment in most areas, such as work, school family functions, judgment, thinking and or mood with symptoms including: difficulty adapting to stressful situations including work or a work-like setting, inability to establish and maintain effective relationships, and memory loss for names of close relatives, own occupation, or own name.  Dr. H.H. determined that the severity of the Veteran's symptoms "relates back to her original claim date of 10/18/2010."

Overall, the Board finds that evidence of record shows that during the period between October 18, 2010 and May 25, 2017, the Veteran's service-connected PTSD was primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to her PTSD symptoms.  The evidence of record shows a decline in the Veteran's mental health during that period.  In addition to depressed mood, the Veteran displayed impaired focus, motivation, and memory.  She reported frequent sleep disturbances, occasional auditory hallucinations, and increased suspicion of others, especially men.  Her PTSD symptoms interfered with her ability to work and maintain relationships with anyone but a select few family members.  The Veteran's GAF score for this period, although not dispositive, indicates serious impairment in social, occupational, and school functioning.  Accordingly, the Board finds that the evidence warrants an increased disability rating of 70 percent, but no higher, for the period from October 18, 2010 and May 25, 2017.  

The Board finds that the weight of the evidence fails to demonstrate that the Veteran's symptoms warrant a 100 percent disability rating for this period.  As previously discussed, the maximum 100 percent rating for the Veteran's disability would require evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Based on the evidence set forth above, the Board does not find that these criteria have been met.  The evidence does not show that the Veteran's disability was so severe as to cause total occupational and social impairment.  Indeed, for much of the period, the Veteran was enrolled in college courses and served as an unpaid caregiver for an elderly person.  Moreover, the evidence does not show that the Veteran exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting herself or others.

In reaching its decision, the Board has considered whether an extraschedular consideration might be appropriate in this case.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321  (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for each disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that the criteria specifically contemplate the level of occupational and social impairment caused by the Veteran's disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1).

Based on the foregoing, the Board finds that entitlement to a disability rating of 70 percent, but no higher, is warranted for service-connected PTSD from October 18, 2010 to May 25, 2017.  

III.  Entitlement to a TDIU

A TDIU is warranted where the combined schedular evaluation for service-connected disabilities is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16 (a), 4.19.

As the Board in this decision increases the Veteran's assigned disability rating for service-connected PTSD from 50 percent to 70 percent for the period starting October 18, 2010, the Veteran meets the schedular requirements for TDIU as of October 18, 2010.  

In August 2013, the Veteran was evaluated by private vocational expert, Dr. S.B.  Dr. S.B. described the Veteran's employment history and discussed her difficulties managing work stress, which resulted in chronic unemployment starting in 2008.  Dr. S.B. also highlighted the fact that a review of the Veteran's mental health treatment records show that the Veteran's PTSD has not improved over time with treatment.  Dr. S.B. ultimately concluded that the Veteran's PTSD symptoms have rendered her totally unemployable, in large part due to regular panic attacks, ongoing social issues, and impaired memory and concentration.  Dr. S.B. also specifically referred to the Veteran's VA treatment notes and findings from her November 2011 VA examination, which indicate the Veteran has problems controlling her temper; is unable to leave her house without being accompanied by someone she trusts; cannot tolerate physical proximity to others; and cannot tolerate the stress of a work environment.  Dr. S.B. also cited VA treatment notes that indicate the Veteran has problems remembering to attend scheduled medical appointments.  Dr. S.B. opined that the Veteran's unemployability dates back to as early as 2009, based on VA mental health records.

Based on Dr. S.B.'s evaluation, as well as the previously discussed evidence of record concerning the severity of the Veteran's PTSD symptoms, the Board finds that the Veteran's overall disability picture warrants the grant of a TDIU effective October 18, 2010, the date the Veteran met the schedular requirements.  The evidence of record since that date shows that the Veteran's service-connected PTSD has precluded her from securing or following substantially gainful employment, to include work in a sedentary environment.

IV.  Entitlement to an Earlier Effective Date for Dependents Education Assistance

DEA benefits under the provisions of 38 U.S.C. Chapter 35 are available, in certain circumstances, when a Veteran has a total disability, permanent in nature, resulting from a service-connected disability.  38 C.F.R. §§ 3.807 (a), 21.3020, 21.3021.

As previously discussed, the Board finds that the award of a TDIU is warranted effective October 18, 2010.  The effective date for the award of eligibility for DEA benefits is directly related to a finding that the Veteran was totally disabled based on individual unemployability due to a service-connected disability.  Based on the foregoing, an effective date of October 18, 2010 is warranted for eligibility for DEA benefits.


ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD from October 18, 2010 to May 25, 2017 is allowed, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted effective October 18, 2010, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an effective date earlier than  Basic eligibility to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is granted effective October 18, 2010.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


